Name: Commission Regulation (EEC) No 2918/90 of 8 October 1990 amending Regulation (EEC) No 4128/87 which lays down conditions for the entry of certain types of tabacco falling within subheadings 2401 10 10 to 2401 10 49 and 2401 20 10 to 2401 20 49 of the combined nomenclature
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 No L 279/14 Official Journal of the European Communities 11 . 10. 90 COMMISSION REGULATION (EEC) No 2918/90 of 8 October 1990 amending Regulation (EEC) No 4128/87 which lays down conditions for the entry of certain types of tobacco falling within subheadings 2401 10 10 to 2401 10 49 and 2401 20 10 to 2401 20 49 of the combined nomenclature 'Camara de Comercio Exterior de Misiones which satis ­ fies the requirements laid down in Article 6 of the said Regulation ; Whereas in the interests of clarity and in order to facili ­ tate the work of economic operators and of customs administrations there is a need to replace the abovemen ­ tioned Annex II by a new Annex which includes the amendments arising from the corrigendum which appeared in Official Journal of the European Communi ­ ties No L 157 of 24 June 1988 as well as the abovemen- ' tioned Regulation (EEC) No 3885/88 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 2472/90 (2) and in particular Article 11 thereof, Whereas Regulation (EEC) No 4128/87 (% as amended by Regulation (EEC) No 3885/88 (4), laid down conditions for the entry of flue-cured Virginia type, light air-cured Burley type (including Burley hybrids), light air-cured Maryland type and fire-cured tobacco, falling within subheadings 2401 10 10 to 2401 10 49 and 2401 20 10 to 2401 20 49 of the combined nomenclature, whereas these conditions include the presentation of a certificate of authenticity complying with the requirements laid down in this Regulation, whereas the said certificate can only be issued in accordance with Article 5 paragraph 1 of the aforementioned Regulation by an issuing authority appea ­ ring on the list in Annex II of the same Regulation ; Whereas it is suitable to include in Annex II the issuing authority recognized by the Swiss Confederation which satisfies the requirements laid down in Article 6 of Regu ­ lation (EEC) No 4128/87 ; Whereas, also it is suitable to include in the said Annex II, at the request of the Argentinian Republic, the HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 4128/87 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1990. For the Commission Homing CHRISTOPHERSEN Vice-President (') OJ No L 256, 7. 9 . 1987, p. 1 . (J) OJ No L 247, 10. 9 . 1990, p. 1 . (3 OJ No L 387, 31 . 12. 1987, p. 1 . ( «) OJ No L 346, 15. 12. 1988, p. 20 . 11 . 10 . 90 Official Journal of the European Communities No L 279/15 ANNEX ANNEX II Exporting country Issuing authority Name Placed where established(main office) 1 2 3 United States of America Tobacco Association of the United States or its autho ­ rized agents (') Raleigh, North Carolina Canada Directorate General Food Production and Inspection, Agriculture Branch, Canada, or its authorized agents (') Direction generale de la production et de 1'inspection, Section agriculture, Canada, or its authorized agents (') Ottawa Argentina Camara del Tabaco del Salta , or its authorized agents (') Salta Camara del Tabaco de Jujuy, or its authorized agents (') San Salvador de Jujuy Camara de Comercio Exterior de Misiones or its authorized agents (') Posadas Bangladesh Ministry of Agriculture, Department of Agriculture Extension, Cash Crop Division or its authorized agents (') Dacca Brazil Carteira de Comercio Exterior do Banco do Brasil or its authorized agents (') Rio de Janeiro China Shanghai Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Shanghai Shandong Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Qingdao Hubei Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Hankou Guangdong Import and Export Commodity Inspec ­ tion Bureau of the People's Republic of China or its authorized agents (') Guangzhou Liaoning Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Dalian Yunnan Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Kunming Shenzhen Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Shenzhen Hainan Import and Export Commodity Inspection Bureau of the People's Republic of China or its autho ­ rized agents (') Hainan Colombia Superintendencia de Industria y Comercio  Division de Control de Normas y Calidades, or its authorized agents (') Bogota Cuba Empresa Cubana del Tabaco 'Cubatabaco' or its autho ­ rized agents (') Havana No L 279/16 Official Journal of the European Communities 11 . 10. 90 Exporting country Issuing authority Name Placed where established (main office) 1 2 3 Guatemala Direcci6n de Comercio Interior y Exterior del Minis ­ terio de Economia, or its authorized agents (') Guatemala City India Tobacco Board or its authorized agents (') Guntur Indonesia Lembaga Tembakau, or its authorized agents (') :  Lembaga Tembakau Sumatra Utara Medan  Lembaga Tembakau Java Tengah Sala  Lembaga Tembakau Java Timur I Surabaya  Lembaga Tembakau Java Timur II Jembery Mexico Secretaria de Comercio, or its authorized agents (') Mexico City Philippines Philippine Virginia Tobacco Administration or its authorized agents (') Quezon City South Korea Office of Korean Monopoly Corporation, or its autho ­ rized agents (') Sintanjin Sri Lanka Department of Commerce, or its authorized agents (') Colombo Switzerland Administration federate des Douanes, Section de l'imposition du tabac or its authorized agents (') Berne Thailand Department of Foreign Trade, Ministry of Commerce, or its authorized agents (') Bangkok Yugoslavia Institut za Duvan, or its authorized agents (') Belgrade Centroprom Export-Import or its authorized agents (') Belgrade Apro Hercegovina Ro Istrazivacko Razvojni Institut or its authorized agents (') Mostar Slozena Organizacija na Zdruzen Trud 'Jugotutun*  Skopje Institut Za Tutun or its authorized agents (') Prilep Univerzitet 'Veljko Vlahovic' Poljopnvredni Institut or its authorized agents (') Titograd l Duhanski Institut Zagreb or its authorized agents (') Zagreb (') When the office of an authorized agent is in a place other than that given in column 3 as the place where the main office of the relevant issuing authority is established, the State concerned shall send the name and address of this authorized agent to the Commission of the European Communities, which shall inform the Customs authorities of the Member States thereof.'